J-S29028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMEL MONTGOMERY                           :
                                               :
                       Appellant               :   No. 1287 EDA 2019

                  Appeal from the Order Entered April 26, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005837-2008


BEFORE:      PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED: JANUARY 25, 2021

        Appellant Jamel Montgomery appeals from the order denying his timely

first Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, petition

without a hearing. Appellant contends that the PCRA court erred in rejecting

his numerous claims of ineffective assistance of counsel based on the

suppression of his confession, as well as his trial counsel’s failure to (1)

request or object to jury instructions, (2) challenge the weight of the evidence,

(3) object to the closure of the courtroom during voir dire, and (4) consult

with him before trial. We affirm.

        This Court previously summarized the facts of Appellant’s convictions as

follows:


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S29028-20


     The [decedent], Derrell Windley, was pronounced dead on
     February 5, 2006, and the cause of death was multiple gunshot
     wounds as a result of a homicide. The decedent was shot in the
     left wrist, left hip, left lower back, left lower buttocks and left leg.
     [S]everal bullets were recovered from the body of [the decedent].

     Janell Windley, the decedent’s wife, stated that [the decedent]
     had dropped her off at work at the airport at 5:00 a.m. on
     February 5, 2006. Around 1:30 p.m. that same day, Mrs. Windley
     spoke with the decedent who stated that he was at the Dollar
     Store purchasing dish detergent. . . .

     Officer John Taggart of the Crime Scene Unit testified on behalf of
     the Commonwealth. He documented the crime scene at 6362
     Kingsessing Avenue on February 5, 2006 at 5:34 p.m. On the
     sidewalk in front of the residence, there were two red stained t-
     shirts and a black baseball cap. On the steps leading up to the
     residence there were small Ziploc red plastic bags with a white
     substance inside of them. Fire Cartridge casings, bullets, and
     bullet fragments were found on the porch of the residence. All
     items were placed under property receipt.

     Lenea Burnett testified on behalf of the Commonwealth under a
     plea agreement. She was present when . . . Appellant shot the
     decedent and she identified the Appellant in court as the
     perpetrator of the crime. Ms. Burnett had known the Appellant
     whom she referred to as “Cheese Ball” for a few years prior to the
     incident.

     On February 5, 2006, she was standing outside a store at the
     corner of 64th and Kingsessing Streets and took a piece of paper
     from the decedent that contained his name, phone number, and
     indicated that he sold marijuana. Ms. Burnett then went back to
     her house on Kingsessing between 63rd and & 64th streets where
     the Appellant was present along with “Lester, Shannon, Selena
     and someone named April.” She showed the piece of paper to the
     other individuals and they began a plan to rob the decedent. Ms.
     Burnett stated that “Shannon said that I will buy the weed . . .
     Cheese Ball would get the money back and weed from him and he
     would rob him afterwards.” The plan was then that the marijuana
     would be split between everybody in the house and the money
     was going to be split between Shannon and the Appellant. The
     money was going to be used to pay for an abortion.

     Selena Baldwin then contacted the decedent on her cell phone and
     Ms. Burnett arranged to meet the decedent at the corner. The

                                      -2-
J-S29028-20


     decedent informed Ms. Burnett that he would not sell her drugs
     outside during the daytime. Ms. Burnett then went back to her
     house and saw Appellant on the porch and explained to him that
     the decedent would not sell her drugs. Shannon then told Ms.
     Burnett that she should meet the decedent across the street at
     6326 Kingsessing. Ms. Burnett then went back to the corner and
     told the decedent to come with her inside of 6326 Kingsessing.
     After she asked the decedent if he had the marijuana, he began
     to talk to her for approximately a minute before Appellant came
     out of the dining room area and stated that he had a gun.
     Appellant then shot at the decedent and Ms. Burnett ran up the
     stairs and then ran back down the stairs and out the back door as
     she heard the second shot from Appellant’s firearm. She never
     saw a firearm on the decedent.

     Ms. Burnett kicked the back door into her home and looked out of
     the front door along with Shannon, Selena, April and Lester. A few
     minutes later, Ms. Burnett saw the Appellant and asked him why
     he shot the decedent. Appellant responded that the decedent had
     a gun. Ms. Burnett responded that decedent did not have a
     firearm. Appellant then indicated that he had hid[den] his gun by
     the train tracks in the back of 6362 Kingsessing Street. [Ms.
     Burnett] came in contact with the police on November 8, 2007 at
     her new residence on Sheldon Street and gave a signed and sworn
     statement to the homicide detectives.

     Officer John Cannon of the Firearms Identification Unit testified
     that all the bullet and bullet fragments found at the scene were
     fired from the same gun. Furthermore, the four bullets found
     within the decedent were also fired from that same gun.

     Detective Grady Patterson testified that on February 5, 2006, he
     examined a cell phone recovered at the scene from the decedent.
     The last phone call made at 3:02 p.m. was to [a telephone
     belonging to Selena Baldwin]. . . . [B]ased on . . . information
     obtained from [Selena Baldwin’s cousin, Charmaine Baldwin], the
     police began to look for individuals identified as “Nene” and “Ball.”
     After several unsuccessful months attempting to identify and
     locate these individuals, the case was transferred to the Special
     Investigation Unit.

     Detective Brian Peters testified that he began investigating the
     case as part of the “cold case” squad and was able to locate “Nene”
     who was identified as Lenea Burnett, . . . through a welfare
     application. After interviewing Ms. Burnett, Detective Peters


                                     -3-
J-S29028-20


      prepared an arrest warrant for Appellant. Detective Peters also
      testified that Selena Baldwin was arrested and [was] awaiting trial
      in this matter.

      On November 12, 2007, Detective Peters interviewed the
      Appellant in police custody. Appellant corroborated Ms. Burnett’s
      testimony but stated that he saw a gun on the decedent and got
      scared and shot the decedent. Appellant then stated that one of
      the decedent’s friends came and grabbed the gun from the
      decedent after he was murdered. Appellant stated that he gave
      his gun to Ms. Burnett after the shooting and she returned it to
      him and he gave it to a “hustler” on 61st and Upland Streets.

Commonwealth v. Montgomery, 3210 EDA 2011, 2013 WL 11267070, at

*1-2 (Pa. Super. filed Apr. 10, 2013) (unpublished mem.) (citation omitted).

      A jury found Appellant guilty of second-degree murder, robbery, and

possessing an instrument of crime.      On October 20, 2009, the trial court

sentenced Appellant to an aggregate term of life imprisonment.

      Following the reinstatement of Appellant’s direct appeal rights in a prior

PCRA proceeding, this Court affirmed the judgment of sentence. See id. Our

Supreme Court denied Appellant’s petition for allowance of appeal on

November 6, 2013. Commonwealth v. Montgomery, 220 EAL 2013 (Pa.

filed Nov. 6, 2013).

      Appellant timely filed a pro se PCRA petition received on August 19,

2014. Appointed PCRA counsel filed an amended petition on September 22,

2017. The Commonwealth filed a motion to dismiss on October 5, 2018. The

PCRA court issued a Pa.R.Crim.P. 907 notice on March 7, 2019, and dismissed

Appellant’s PCRA petition April 26, 2019.




                                     -4-
J-S29028-20



        Appellant timely filed a notice of appeal. Appellant’s appointed PCRA

counsel filed a Pa.R.A.P. 1925(b) statement one day late, which the PCRA

regarded as timely filed. The PCRA court filed a Rule 1925(a) opinion.

        Appellant presents the following issues, which we have reordered for

review:

        [1.] Whether the [PCRA] court erred in denying Appellant’s
        amended [PCRA] petition without an evidentiary hearing where
        trial counsel failed to move to suppress Appellant’s inculpatory
        statement under Missouri v. Seibert, 542 U.S. 600, 604 (2004)
        [(plurality)] after the evidence showed that police first
        interrogated Appellant without Miranda[1] warnings, thereby
        tainting the statement that police obtained after providing
        Miranda warnings.

        [2]. Whether the [PCRA] court erred in denying Appellant’s
        amended [PCRA] petition without an evidentiary hearing where
        trial counsel was ineffective in failing to object to the trial court’s
        jury instruction as it related to the voluntariness of Appellant’s
        confession.

        [3]. Whether the [PCRA] court erred in denying Appellant’s
        amended [PCRA] petition without an evidentiary hearing where
        trial counsel was ineffective in failing to request a cautionary
        instruction regarding Appellant’s pre-trial arrest and incarceration.

        [4]. Whether the [PCRA] court erred in denying Appellant’s
        amended [PCRA] petition without an evidentiary hearing where
        trial counsel was ineffective in failing to raise the defenses of
        justification and voluntary manslaughter given that those
        defenses were supported by the record.

        [5]. Whether the [PCRA] court erred in denying Appellant’s
        amended [PCRA] petition without an evidentiary hearing where
        trial counsel was ineffective in failing to file a post-sentence
        motion for a new trial based on the weight of the evidence.



____________________________________________


1   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -5-
J-S29028-20


       [6]. Whether the [PCRA] court erred in denying Appellant’s
       amended [PCRA] petition without an evidentiary hearing where
       trial counsel was ineffective in failing to meet with Appellant more
       than three days prior to trial because Appellant had only three
       days to look at the discovery for his case, thereby effectively
       denying him the right to participate in his own defense.

       [7]. Whether the [PCRA] court erred in denying Appellant’s
       amended [PCRA] petition without an evidentiary hearing where
       trial counsel and appellate counsel were ineffective in failing to
       object to the trial court’s refusal to allow Appellant’s family to
       attend voir dire in violation of Appellant’s right to a public trial
       under the Pennsylvania and United States Constitutions and in
       failing to raise that issue on appeal.

Appellant’s Brief at viii-x (some formatting altered).2

       The following standards govern our review from the dismissal of a timely

PCRA petition:

          [A]n appellate court reviews the PCRA court’s findings of
          fact to determine whether they are supported by the record,
          and reviews its conclusions of law to determine whether
          they are free from legal error. The scope of review is limited
____________________________________________


2  Appellant was initially represented by James Bruno, Esq. at his preliminary
hearing. In June 2008, Michael Coard, Esq., entered his appearance on
Appellant’s behalf, but was permitted to withdraw in August 2008. Attorney
Bruno was appointed as counsel in September 2008. It appears that because
the Commonwealth initially brought a capital case against Appellant, James
Lammendola, Esq., was listed as mitigation counsel. By December 2008,
Appellant’s case was no longer listed as a capital case and Attorney Bruno
remained listed as Appellant’s pre-trial, trial, and post-sentence counsel.
Appellant notes that Attorney Bruno was suspended from the practice of law
effective February 2013. Appellant’s Brief at xiv.

John Cotter, Esq., represented Appellant in the reinstatement of Appellant’s
direct appeal rights and continued as Appellant’s direct appeal counsel.

Henry Sias, Esq., represented Appellant as PCRA counsel, filed the amended
PCRA petition, and perfected the instant appeal. Zak T. Goldstein, Esq.,
currently represents Appellant in this appeal.

                                           -6-
J-S29028-20


         to the findings of the PCRA court and the evidence of record,
         viewed in the light most favorable to the prevailing party at
         the trial level.

         To establish trial counsel’s ineffectiveness, a petitioner must
         demonstrate: (1) the underlying claim has arguable merit;
         (2) counsel had no reasonable basis for the course of action
         or inaction chosen; and (3) counsel’s action or inaction
         prejudiced the petitioner.

      Furthermore,

         [A] PCRA petitioner will be granted relief only when he
         proves, by a preponderance of the evidence, that his
         conviction or sentence resulted from the ineffective
         assistance of counsel which, in the circumstances of the
         particular case, so undermined the truth-determining
         process that no reliable adjudication of guilt or innocence
         could have taken place. Counsel is presumed effective, and
         to rebut that presumption, the PCRA petitioner must
         demonstrate that counsel’s performance was deficient and
         that such deficiency prejudiced him.

Commonwealth v. Freeland, 106 A.3d 768, 775 (Pa. Super. 2014)

(citations omitted). “[A] defendant [raising a claim of ineffective assistance

of counsel] is required to show actual prejudice; that is, that counsel’s

ineffectiveness was of such magnitude that it ‘could have reasonably had an

adverse effect on the outcome of the proceedings.’”       Id. at 776 (citations

omitted).

      Appellant’s First Issue Concerning Counsel’s Ineffectiveness
           in the Motion to Suppress Appellant’s Confession

      As noted above, Appellant gave police an inculpatory statement

indicating that (1) he helped to plan and carry out the robbery and (2) he shot

the decedent because he believed that the decedent was armed and was




                                      -7-
J-S29028-20



raising a firearm at him. Appellant’s trial counsel subsequently filed a pre-

trial motion to suppress Appellant’s statement.

       The record additionally reveals the following.   At the time Detective

Peters received information on the killing of the decedent and sought to

interview Appellant, Appellant was in custody at the Curran-Fromhold

Correctional Facility (CFCF) on charges of possession with intent to deliver a

controlled substance. N.T., 10/19/09, at 39. On the morning of November

12, 2007, Detective James McLaughlin faxed paperwork to CFCF to pick up

Appellant at 12:00 p.m.3 N.T., 10/13/09, at 134. Detective McLaughlin and

another detective picked up Appellant at CFCF some time after 12:00 p.m.

and transported him back to the police station at 8th and Race Streets. Id.

at 135. Detective McLaughlin placed Appellant in a locked interview room

between 1:00 and 1:30 p.m. Id. Appellant was in handcuffs throughout the

transport from CFCF to the police station. Id. Detective McLaughlin testified

that he did not discuss the instant case or attempt to interrogate Appellant

during the transport or after placing him in the interview room. Id. at 136-

37.




____________________________________________


3 Detective McLaughlin testified that he faxed the paperwork to the prison at
10:03 a.m., although the Commonwealth’s exhibit at the suppression hearing
indicated that the fax was stamped 12:03 a.m. N.T., 10/13/09, at 142.




                                           -8-
J-S29028-20



       Detective Peters testified that he started the interrogation of Appellant

in the instant case shortly after 4:00 p.m. that same day. 4       According to

Detective Peters, Appellant was “by himself” and “not restrained in any way”

when the detective “came into contact with him” in the interview room. Id.

at 145.

       Of particular relevance to this appeal, Detective Peters testified that he

did not give Appellant Miranda warnings when he first spoke to Appellant

about the killing of the decedent. Id. at 146. Detective Peters offered the

following testimony concerning when he issued Miranda warnings. Detective

Peters initially indicated that Appellant “was denying his involvement in the

case[ d]uring our initial conversation” and that Appellant’s “oral warnings were

given after he had told us what happened.” Id. at 147-48.

       Upon further questioning by the Commonwealth, Detective Peters

testified as follows:

       [Detective Peters]. [Appellant] tells me what happened, he tells
       me his version of what happens. That’s when he’s Mirandized
       orally and subsequently a formal statement was taken from him.

       [The Commonwealth]. Could you describe exactly how that went?
       What did he say, and then what led you to give him any Miranda
       Warnings.

       [Detective Peters]. He told us, I’m going to tell you what
       happened. He wants to tell me his side. Because [Appellant]
       wanted to make sure that it was not just [him] involved in this.

____________________________________________


4Detective Peters testified that he was at a training session when Detective
McLaughlin transported Appellant to the police station. N.T., 10/13/09, at
145.

                                           -9-
J-S29028-20


      [The Commonwealth]. Just so I’m clear. Once you initially related
      to him what your investigation had revealed, he indicates he
      wants to tell what happened. Was it was at that point that you
      gave the Miranda [w]arning?

      [Detective Peters]. Yes.

      [The Commonwealth]. After giving the oral Miranda [w]arning,
      how long did you talk to him for?

      [Detective Peters]. It wasn’t much longer after that. Because
      [Appellant] was cooperative at that point. And then it was right
      after that we set up and took the formal interview.

Id. at 148-49. The transcript of the formal interview indicated that Appellant

signed a page containing the Miranda warnings at approximately 6:15 p.m.

Id. at 150-51, 155, 163.   On cross-examination, Detective Peters confirmed

that while Appellant signed a waiver of his Miranda warnings at 6:15 p.m.,

the detective previously gave “oral” Miranda warnings “when [Appellant]

began to tell me what happened.” Id. at 163.

      The record also indicates that Appellant’s trial counsel sought

suppression of Appellant’s confession, arguing, in part, that:

      Once [Appellant is] actually in police custody he should have been
      given his warnings. And what happens is, after he talks to police,
      after he changes his testimony or his statement around is that
      something that starts to incriminate is when the police actually
      started to give him his warnings.

      At that point, the cat’s out of the bag, he doesn’t really have an
      opportunity then to withdraw that because they already heard him
      explaining his participation in something.

      So I would submit . . . that they should have given him his
      warnings at the time he was originally arrested and as soon as he
      got into the police station. That’s the first thing.




                                    - 10 -
J-S29028-20



Id. at 170-71.5

       The trial court made findings of fact and conclusions of law on the record

after hearing the testimony and arguments.         As to Appellant’s claim that

Detective Peters should have administered Miranda warnings as soon as

Appellant was in custody and interrogated for the killing of the decedent, the

trial court determined:

       The . . . issue becomes the two statements. One, the oral
       statement. In this case once Detective Peters indicated that he
       shared the information that his investigation had determined and
       once it became apparent that [Appellant] was willing to talk about
       his version that he was given the Miranda warnings. And the
       discussion continued from there. In any event, well, the [c]ourt
       finds no unduly coercive circumstances to be evident in that
       situation. But the statement sought to be suppressed is actually
       the written statement, which there is full evidence of Miranda
       having been given and [Appellant] signed statement.

Id. at 175-176. The trial court later added that “once Appellant indicated that

he wanted to give a statement, he was then promptly advised of his Miranda

rights.” Trial Ct. Op., 5/30/12, at 7.

       In rejecting Appellant’s claim that his trial counsel was ineffective with

respect to the suppression motion, the PCRA court determined:


____________________________________________


5 In his second point, Appellant’s trial counsel argued that the Commonwealth
violated the former “six-hour rule.” See N.T., 10/13/09, at 171. We note
that in Commonwealth v. Perez, 845 A.2d 779, 787 (Pa. 2004), our
Supreme Court abrogated the bright line application of the six-hour rule
between the time of arrest and arraignment. See Commonwealth v.
Yandamuri, 159 A.3d 503, 529 (Pa. 2017). Nevertheless, the time between
arrest and arraignment “remains a factor to consider in a voluntariness
analysis.” Id.

                                          - 11 -
J-S29028-20


      [Appellant] states that counsel was ineffective in not seeking
      suppression under the Supreme Court ruling in [Missouri v.
      Seibert, 542 U.S. 600 (2004) (plurality)]. However, [Seibert]
      was not applicable in this situation because, the police officer in
      this instance, was already questioning [Appellant] with regards to
      a different matter. It was on record that he was mirandized and
      elected to speak on the matter. The counsel in this case sought
      to suppress through a different matter and was unsuccessful.

      Again, this resounds with the question of strategy, there was a
      reasonable basis that counsel did not follow through using
      [Seibert]—it was inapplicable to this situation.

PCRA Ct. Op., 8/14/19, at 6.

      Appellant, in his first issue in this appeal, maintains that trial counsel

was ineffective for failing to seek suppression of his confession based on

Seibert. Appellant’s Brief at 9, 16. Appellant recognizes that Seibert was a

plurality decision, which this Court held does not have precedential value. Id.

at 12-13.       Nevertheless, Appellant asserts that federal courts have

subsequently recognized that Justice Kennedy’s concurring opinion in Seibert

announced a binding rule of law that forbids police from deliberately

withholding Miranda warnings before interrogating a suspect. Id. at 13-15.

Appellant contends:

      [I]t is clear that police may not engage in a question-first strategy
      designed to elicit a quick confession and then fix the Miranda
      violation by subsequently administering warnings and asking the
      suspect to confess again. In order for the second, warned
      statement to be admissible, the Commonwealth must show that
      things have changed—that the two interrogations are separate
      and that there has been a break in the chain.

Id. at 15-16.




                                     - 12 -
J-S29028-20



      From this, Appellant claims that Detective Peters’ administration of

Miranda warnings after starting his interrogation of Appellant was

unconstitutional. See id. at 17. Appellant, therefore, asserts that Detective

Peters used an “illegal two-step process to trick [Appellant] into providing a

confession,” which Seibert expressly forbids. Id. at 17.

      The Commonwealth responds that Appellant’s ineffectiveness claim

lacked merit.    Commonwealth’s Brief at 14-16. The Commonwealth also

asserts that Appellant “acknowledged that [his trial] counsel had a reasonable

approach when litigating” a motion to suppress Appellant’s confession. Id. at

14.

      Following our review of the record and the relevant decisional law, we

conclude that Appellant failed to establish that his claim had arguable merit.

First, as Appellant acknowledges, the precise holding of Seibert remains in

doubt, and as late as 2011, nearly two years after Appellant’s trial, this Court

held that Seibert established no binding precedent. See Commonwealth v.

Charleston, 16 A.3d 505, 518-26 (Pa. Super. 2011), abrogated on other

grounds by In re L.J., 79 A.3d 1073 (Pa. 2013). Similar to the principle that

trial counsel cannot be held ineffective for failing to predict a change of law, it

appears that counsel cannot be held ineffective for failing to predict what

Appellant believes has become the holding of Seibert. Cf. Commonwealth

v. Hannibal, 156 A.3d 197, 231-32 (Pa. 2016).

      Second, none of the cases cited by Appellant support the proposition

that Seibert should be read to hold that the deliberate withholding of

                                      - 13 -
J-S29028-20



Miranda warnings alone constitutes a constitutional violation requiring

suppression of a confession. In Bobby v. Dixon, 565 U.S. 23 (2011), for

example, the United States Supreme Court noted:

     In Seibert, the suspect’s first, unwarned interrogation left “little,
     if anything, of incriminating potential left unsaid,” making it
     “unnatural” not to “repeat at the second stage what had been said
     before.” But in this case [the defendant] steadfastly maintained
     during his first, unwarned interrogation that he had “[n]othing
     whatsoever” to do with [the victim’s] disappearance. Thus, unlike
     in Seibert, there is no concern here that police gave [the
     defendant] Miranda warnings and then led him to repeat an
     earlier murder confession, because there was no earlier confession
     to repeat.     Indeed, [the defendant] contradicted his prior
     unwarned statements when he confessed to [the victim’s] murder.

Dixon, 565 U.S. at 31 (citations omitted).

     Similarly, our Supreme Court described Seibert as involving “a

particular interrogation method . . . where police officers intentionally

refrained from advising the accused of his Miranda rights until after they

elicited a confession.” Commonwealth v. Busanet, 54 A.3d 35, 58 (Pa.

2012). Therefore, it appears that the United States Supreme Court and our

Supreme Court have required that police first obtain an unwarned confession

in order to establish a constitutional violation under Seibert. See Dixon, 565

U.S. at 31; Busanet, 54 A.3d at 58.

     Third, although Appellant’s trial counsel did not expressly cite Seibert,

trial counsel did argue that Appellant’s confession should have been

suppressed because detectives failed to give him Miranda warnings when

taking him into custody and interrogating him about the killing of the


                                    - 14 -
J-S29028-20



decedent.     See N.T., 10/13/09, at 170-71.           The trial court ultimately

determined that Detective McLaughlin advised Appellant of his Miranda rights

before Appellant made incriminatory statements. See id. at 175-176; Trial

Ct. Op., 5/30/12, at 7. Although Detective McLaughlin gave various accounts

of when he gave Appellant his Miranda warnings, the trial court’s findings

have support in the record. See N.T., 10/13/09, at 148-49.

      Based on the foregoing, we conclude that Appellant failed to establish

arguable merit to his claim of ineffective assistance of counsel based on

Seibert.    Because Appellant has not demonstrated reversible error in the

PCRA court’s ruling, we find that no relief is due.

           Appellant’s Second, Third and Fourth Issues Concerning
              Counsel’s Ineffectiveness as to Jury Instructions

      In his next three issues, Appellant contends that trial counsel was

ineffective for failing to (a) object to the trial court’s jury instruction regarding

the voluntariness of his confession, (b) request a cautionary instruction

regarding his incarceration on unrelated charges, and (c) request self-defense

jury instructions.

      When reviewing a trial court’s jury instructions, the following principles

govern:

      [O]ur scope of review is to determine whether the trial court
      committed a clear abuse of discretion or an error of law which
      controlled the outcome of the case. A jury charge will be deemed
      erroneous only if the charge as a whole is inadequate, not clear or
      has a tendency to mislead or confuse, rather than clarify, a
      material issue. A charge is considered adequate unless the jury
      was palpably misled by what the trial judge said or there is an
      omission which is tantamount to fundamental error.

                                       - 15 -
J-S29028-20



Commonwealth v. Barker, 963 A.2d 495, 507 (Pa. Super. 2008) (citation

omitted).

      Moreover,

      we must review the jury charge as a whole to determine if it is fair
      and complete. A trial court has wide discretion in phrasing
      its jury instructions, and can choose its own words as long as the
      law is clearly, adequately, and accurately presented to the jury for
      its consideration. The trial court commits an abuse of discretion
      only when there is an inaccurate statement of the law.

Id. (citation omitted).

      Our     Supreme      Court    has    stated    that    “[t]he    Suggested

Standard Jury Instructions themselves are not binding and do not alter the

discretion afforded trial judges in crafting jury instructions; rather, “[a]s their

title suggests, the instructions are guides only.”          Commonwealth v.

Simpson, 66 A.3d 253, 274 n.24 (Pa. 2013).

     (a)    Jury Instruction on the Voluntariness of Appellant’s
                                 Confession

      Appellant argues that his trial counsel was ineffective for failing to object

to trial court’s incomplete and misleading instruction. Appellant’s Brief at 31.

As to arguable merit, Appellant contends that the trial court failed to instruct

the jury in line with Pennsylvania Suggested Standard Criminal Jury

Instruction 3.04D, entitled “Proof; Miranda,” and an alternative to 3.04C,

entitled “Proof, Totality of the Circumstances.” Id. at 32. Appellant further

asserts that trial counsel lacked a reasonable basis because the delay in giving

Appellant his Miranda warnings and the delay in bringing Appellant to



                                      - 16 -
J-S29028-20



arraignment were issues relevant to the jury’s consideration of the

voluntariness of his confession. Id. at 33-34. Lastly, Appellant contends that

the outcome of the trial would have been different based on a finding that

Appellant’s confession was involuntary. Id. at 34.

      The Commonwealth responds that Appellant’s ineffectiveness claim fails

because “[t]here was no basis for counsel to” object to the trial court’s

instruction. Commonwealth’s Brief at 22. According to the Commonwealth,

the trial court “accurately instructed the jury on the Miranda issue in order

to properly guide its deliberations.” Id. at 23 (record citation omitted). The

Commonwealth further argues that Appellant failed to establish any basis for

the trial court to instruct on an unnecessary delay of Appellant’s arraignment.

Id. at 24.

      Initially, we note that Appellant fails to acknowledge the trial court’s

ruling that suggested jury instruction 3.04D would confuse the jury.

Moreover, Appellant provides only a brief citation to SSJI (Crim) § 3.04D

without further discussion and argues prejudice in boilerplate fashion without

any citation to the record.   See Appellant’s Brief at 32-33.     Under these

circumstances, we are constrained to find Appellant’s arguments of trial

counsel’s effectiveness based on suggested jury instruction 3.04D waived.

See Pa.R.A.P. 2119(a); Commonwealth v. Kane, 10 A.3d 327, 331-32 (Pa.

Super. 2010).




                                    - 17 -
J-S29028-20



        As Appellant’s claim based on standard jury instruction 3.04C, we note

that the Pennsylvania Suggested Standard Jury Instructions state, in relevant

part:

        3.04C DEFENDANT’S STATEMENT: VOLUNTARINESS—PROOF,
        TOTALITY OF CIRCUMSTANCES

          1. In deciding whether the statement was voluntary, you
          should weigh all facts and circumstances surrounding the
          making of the statement that shed light on whether the
          statement was the product of [an essentially free will and
          choice and not of a will and choice overborne by pressure] [a
          rational mind and free will and not of a mind or will confused
          or burdened by improper influences].

          [First Alternative]

          2. The facts and circumstances to be considered include the
          duration and methods of police questioning, the length of delay
          between the defendant’s arrest and arraignment before a
          magistrate, the conditions of the defendant’s detention, the
          attitudes of the police toward the defendant, the defendant’s
          physical and psychological state, and all other conditions
          present that might have drained the defendant’s power to
          resist suggestion and undermined his or her power of self-
          determination.

          [In determining voluntariness, you should consider [items to
          consider].]

          [Second Alternative]

          2. The facts and circumstances to be considered include the
          age, intelligence, personality, education, experience, and
          mental and physical state of the defendant, how the defendant
          was treated before, during, and after questioning, the time,
          place, and conditions under which the defendant was detained
          and questioned, the motives and attitudes of the police who
          questioned [him] [her] and what was said and done by the
          police, the defendant, and anyone else present during the
          questioning. [You should consider any delay by the police
          in bringing the defendant before a magistrate for
          arraignment and whether the delay was unnecessary.]


                                     - 18 -
J-S29028-20


         [In determining voluntariness you should consider [items to
         consider].]

Pa.SSJI (Crim) 3.04C(1)-(2) (emphasis added).

      Instantly, the record establishes that the trial court, Appellant’s trial

counsel, and the Commonwealth discussed the jury instructions relating to

Appellant’s confession. See N.T., 10/19/09, at 22-24. The Commonwealth

referred to suggested jury instruction 3.04D, but asked for an instruction that

the court previously determined there was no Miranda violation. Id. at 22.

Appellant’s trial counsel initially stated, “That’s not an issue,” but then

asserted, “That’s the jury’s decision. . . . Miranda, whether it’s voluntary or

not. That’s something for the jury to determine. . . . I think it’s appropriate

to have that instruction in there.” Id. at 22-23. However, the Commonwealth

maintained its position that the jury should be informed of the trial court’s

ruling that Appellant’s statement was “made in accordance with Miranda.”

Id. at 23-24.

      Ultimately, the trial court concluded that the question of a Miranda

violation was “not for the jury to determine” in light of its suppression ruling,

and Appellant’s trial counsel agreed. Id. at 24. The trial court ruled: “I’m not

going to give this. I think it’s confusing. . . . 3.04D is out.” Id. Appellant’s

trial counsel did not object. Id.

      During its charge, the trial court gave the following jury instruction

regarding the voluntariness of Appellant’s confession:

      Before you may consider that statement as evidence against the
      defendant, you must find that a crime was in fact committed, that

                                     - 19 -
J-S29028-20


     the defendant made the statement and that the statement was
     voluntary. Otherwise you must disregard the statement.

     Each juror should ultimately decide these questions for himself or
     herself and thereby individually accept or reject the defendant’s
     statement as evidence.

     You must not allow the fact that I admitted the statement in
     evidence to influence you in any way during your deliberations.

     I will now instruct you in more detail about the rules you must
     follow in dealing with that statement.

     In deciding whether the statement was voluntary you should
     weigh all facts and circumstances surrounding the making of the
     statement that shed light on whether the statement was a product
     of a rational mind and free will and not of a mind or will confuse
     or burdened by improper influences. The facts and circumstances
     to consider include: Age, intelligence, personalty [sic], education,
     experience and mental and physical state of the defendant; how
     the defendant was treated before, during and after questioning;
     the time, place and conditions under which the defendant was
     detained and questioned; the motive and attitude of the police
     who questioned him, and what was said and done by the police;
     the defendant and anyone else present during th[e] questioning.

                                  *     *      *

     [I]f a defendant makes a statement in response to police
     questioning, the basic test for determining its voluntariness is this.
     To be voluntary, a defendant’s statement must be the produce of
     a rational mind and a free will. The defendant must have a mind
     capable of reasoning about whether to make a statement or say
     nothing, and he or she must be allowed to use it. The defendant
     must have sufficient will power to decide for himself or herself
     whether or not to make a statement and he or she must be
     allowed to make that decision.

     This does not mean that a statement is involuntary because the
     defendant made a hasty or a poor choice. It might have been
     easier to say nothing. Nor does it mean that statement is
     involuntary merely because it was made in response to certain
     questions.

     It does mean, however, that if a defendant’s mind will/are
     confused or burdened by promises of advantage, threats, physical


                                      - 20 -
J-S29028-20


      or psychological abuse or other improper influence any statement
      he or she makes is involuntary.

      The reason that the law prohibits involuntary statements are
      grounded in our constitutions. Prohibition is based on a strong
      public policy that disapproves of the use by police of improper
      methods to extract involuntary confessions or admissions.

      Furthermore, our system for enforcing the law should not operate
      in a way that takes advantage of persons who are in a physically
      or weakened condition to the point that they cannot give a
      knowing,    intelligent  and   voluntary    statement.    Where
      voluntariness is an issue the prosecution has the burden of
      proving by a preponderance of the evidence that it is more likely
      than not that the statement was voluntary.

      You should consider the totality of the circumstances and all the
      relevant evidence excluding the statement as to whether or not
      the defendant’s statement was voluntary.

      If you find that the defendant made a statement voluntarily, you
      may then consider the statement as evidence against him. You
      should consider the facts and circumstances surrounding the
      making of the statement along with all other evidence in the case.
      In judging its truthfulness and deciding how much weight, if any,
      the statement deserves on the question whether the defendant
      has been proven guilty.

N.T., 10/19/09, at 93-94, 96-98.      Appellant’s trial counsel again did not

object.

      Following our review, we agree with the Commonwealth that the trial

court’s instruction on the voluntary nature of Appellant’s confession under the

totality of the circumstances was appropriate. The trial evidence established

that there was a delay of approximately four to six hours between the time

Appellant was taken to the police station and when Appellant confessed.

However, Appellant did not establish the time of his formal arrest and his

arraignment, nor does he forward any arguments on appeal that establish


                                    - 21 -
J-S29028-20



delay. Cf. Yandamuri, 159 A.3d at 530.6 Under these circumstances, we

cannot conclude that Appellant established any arguable merit to his claim

that his trial counsel should have specifically objected or requested an

instruction based on an optional suggested jury instruction in 3.04(C).

(b)    Cautionary Instruction on Appellant’s Previous Incarceration

       Appellant next contends that his trial counsel was ineffective for failing

to request a cautionary instruction regarding his pre-trial arrest and

incarceration. Appellant argues that this issue has arguable merit because

evidence that Appellant committed prior bad acts could have tainted the jury’s

perception of him as a person of bad character. Appellant’s Brief at 4 (citing,

in part, Commonwealth v. Billa, 555 A.2d 835 (Pa. 1989)).              Appellant

asserts that his trial counsel had no reasonable basis for not requesting a

cautionary instruction because counsel was “aware of the damaging nature of

this evidence and the need to address it.” Id. at 8. Appellant continues that,

without a cautionary instruction, the jury was permitted to draw improper

inferences of his criminal propensity and there was a likelihood that it affected

the outcome of the trial. Id. at 9.

____________________________________________


6 We acknowledge that Yandamuri involved a direct appeal in which our
Supreme Court held that the record established that the defendant confessed
before his formal arrest and arraignment. Yandamuri, 159 A.3d at 530.
Nevertheless, Yandamuri criticized the defendant’s claim based on the
refusal “to administer an optional suggested standard jury instruction
untethered to facts presented at trial.”     Here, in the context of an
ineffectiveness claim, it was Appellant’s burden to present facts and
arguments regarding the time of his formal arrest and arraignment. This he
did not do.

                                          - 22 -
J-S29028-20



      The Commonwealth argues that the evidence that Appellant was in

custody on unrelated charges was admissible to show how Appellant “came

into contact with police, which led to his subsequent confession to killing the

[decedent].” Commonwealth’s Brief at 9. The Commonwealth continues that

the evidence of Appellant’s incarceration was “specifically presented in a way

to avoid any undue prejudice to [Appellant].” Id. at 10. The Commonwealth

notes that neither it nor Appellant presented any details of Appellant’s prior

charges and that the parties’ stipulation included the fact that the charges

were withdrawn. Id. In a footnote, the Commonwealth asserts that Billa is

distinguishable because the evidence presented here was not extensive or

inflammatory and the Commonwealth did not emphasize it. Id. at 10 n.1.

      In Commonwealth v. Hutchinson, 25 A.3d 277 (Pa. 2011), our

Supreme Court considered a claim of ineffectiveness for failing to request a

limiting jury instruction regarding prior bad acts.    The Hutchinson Court

rejected the claim, noting:

      This Court has held that when evidence of a defendant’s prior
      criminal conduct or bad acts is admitted, the defendant is entitled
      upon request to a jury instruction explaining the limited purpose
      of such evidence.

      In Billa, we granted the appellant a new trial after concluding that
      his counsel was ineffective for failing to request a limiting
      instruction. The appellant had been found guilty of the first-
      degree murder of a sixteen-year-old girl with whom he had been
      attempting to establish a relationship. The trial court had
      admitted, over defense counsel’s vigorous objection, testimony
      concerning a violent sexual assault on a different victim that had
      been committed by the appellant approximately two months
      before the murder. The two attacks bore numerous similarities,
      including the fact that both victims were young Hispanic females.

                                     - 23 -
J-S29028-20


     Although we noted that the testimony of the sexual assault victim
     was vivid, graphic, highly prejudicial, and potentially emotional,
     we held that it was properly admitted because of its relevance to
     proving the appellant’s motive and intent and the absence of
     accident. Nonetheless, we also held that trial counsel was
     ineffective for failing to request an appropriate limiting instruction.
     We recognized that the highly inflammatory testimony of the prior
     sexual assault victim “created the substantial danger that the jury
     could be swayed in its deliberations ... by this evidence showing
     [the] appellant’s criminal character and his propensity to sexually
     assault young Hispanic females.” In addition, we recognized that
     the evidence in question was not merely a fleeting or vague
     reference to the appellant’s criminal record, but rather was
     extensive as well as inflammatory, comprising a substantial
     component of the Commonwealth’s case and garnering an
     emphasis in closing argument. Accordingly, “[a]n appropriate
     limiting instruction . . . would not have increased the jury’s
     awareness of the prior sexual assault, but it well might have
     placed its limited legal significance in proper perspective.” We
     concluded that the Billa appellant’s counsel was constitutionally
     ineffective for failing to request an appropriate limiting instruction
     as to the permissible use of evidence of the prior sexual assault,
     and we therefore awarded the appellant a new trial.

     In the instant case, the relevant circumstances have little, if
     anything, in common with those of Billa, and we decline to hold
     that trial counsel was ineffective for failing to request a limiting
     instruction. The bad acts evidence of which [Hutchinson]
     complains was not inflammatory, not graphic, and not extensive.
     Some of the evidence was elicited as a single sentence in passing
     during cross-examination of the witnesses by defense counsel. In
     closing argument, the Commonwealth did make reference to
     [Hutchinson’s] abuse of the victim, but did not mention the other
     bad acts. Under these circumstances, an instruction as to the bad
     acts evidence may very well have served only to re-emphasize the
     evidence to the jury. More importantly, [Hutchinson] has not
     established prejudice, i.e., he has failed to demonstrate that there
     is a reasonable probability that the outcome of his trial would have
     been different but for the lack of a limiting instruction. We have
     previously noted the “overwhelming evidence” of [Hutchinson’s]
     guilt. In light of this overwhelming evidence, which includes
     eyewitness testimony of the victim’s two children, both of whom
     knew [Hutchinson], [Hutchinson] has failed to suggest how he
     could have been prejudiced by counsel’s failure to request a


                                     - 24 -
J-S29028-20


      limiting instruction such that there is a reasonable probability that
      the outcome of his trial would have been different. There is no
      merit to [Hutchinson’s] claim of trial counsel ineffectiveness with
      regard to a limiting instruction ....

Hutchinson, 25 A.3d at 305-06 (citations omitted).

      Instantly, as noted above, the Commonwealth and Appellant made

references to Appellant’s incarceration at CFCF in reference to Appellant’s

confession. Appellant and the Commonwealth entered a stipulation indicating

that Appellant had been charged in two cases involving possession with intent

to deliver a controlled substance. The stipulation further informed the jury

that the Commonwealth ultimately withdrew those charges against Appellant.

      In light of the foregoing, we discern no basis to conclude that Appellant

was entitled to relief on his ineffectiveness claim. As in Hutchinson, the prior

bad acts evidence was not inflammatory, graphic, or extensive. Moreover, as

in Hutchinson, we find no basis to conclude that counsel’s failure to request

a cautionary instruction regarding Appellant’s pre-arrest incarceration resulted

in prejudice, where, as here, Appellant’s confession was properly before the

jury. Therefore, Appellant’s argument fails.

                 (c)    Self Defense Jury Instructions

      Appellant next claims that trial counsel was ineffective for failing to

request a jury instruction on self-defense or voluntary manslaughter based on

a theory of imperfect self-defense.    Appellant’s Brief at 23, 26.    Appellant

asserts that there was evidence in his confession and statements to Burnett




                                     - 25 -
J-S29028-20



that he believed the decedent was armed and was about to shoot him. Id. at

25-26.

      The Commonwealth responds that the record contained no basis for

Appellant to claim self-defense or imperfect self-defense. Commonwealth’s

Brief at 19.   The Commonwealth emphasizes that Appellant initiated and

facilitated the circumstances which led to his participation in the conspiracy to

rob the decedent using a firearm. Id. at 18.

      Our Supreme Court outlined the requirements of self-defense and

imperfect self-defense as follows:

      To prevail on a justification defense, there must be evidence that
      the defendant “(a) . . . reasonably believed that he was in
      imminent danger of death or serious bodily injury and that it was
      necessary to use deadly force against the victim to prevent such
      harm; (b) that the defendant was free from fault in provoking the
      difficulty which culminated in the slaying; and (c) that the
      [defendant] did not violate any duty to retreat.” [S]ee 18 Pa.C.S.
      § 505 . . . . “The Commonwealth sustains its burden [of disproving
      self-defense] if it proves any of the following: that the slayer was
      not free from fault in provoking or continuing the difficulty which
      resulted in the slaying; that the slayer did not reasonably believe
      that [he] was in imminent danger of death or great bodily harm,
      and that it was necessary to kill in order to save [him]self
      therefrom; or that the slayer violated a duty to retreat or avoid
      the danger.”

      The derivative and lesser defense of imperfect belief self-defense
      “‘is imperfect in only one respect—an unreasonable rather than a
      reasonable belief that deadly force was required to save the
      actor’s life. All other principles of justification under 18 Pa.C.S. §
      505 must [be satisfied to prove] unreasonable belief voluntary
      manslaughter.’” Thus, for example, if the defendant was not free
      from fault, neither self-defense nor imperfect self-defense is a
      viable defense.




                                     - 26 -
J-S29028-20



Commonwealth v. Sepulveda, 55 A.3d 1108, 1124-25 (Pa. 2012) (some

citations and footnote omitted).

      Following our review, we agree with the PCRA court’s conclusion that

“the evidence did not meet the criteria for either of the defenses of justification

and/or voluntary manslaughter.” PCRA Ct. Op. at 6. We add that Appellant’s

claim focuses on evidence which he believes supports his contention that the

decedent was armed. However, even assuming that the decedent was armed,

the record does not support Appellant’s claim that he was free from fault in

provoking the encounter. To the contrary, the evidence at trial that Appellant

helped plan the robbery of the decedent and that he carried out the robbery,

during the course of which Appellant approached the decedent from a hiding

spot and then shot and killed him. Therefore, self-defense and imperfect self-

defense were not viable defenses, and Appellant’s ineffectiveness claim failed

for lack of arguable merit.

      Appellant’s Fifth Issue Concerning Counsel’s Ineffectiveness
          for Failure to Challenge the Weight of the Evidence

      Appellant next asserts that trial counsel was ineffective for failing to

challenge the weight of the evidence because he would have likely prevailed

on this claim. Appellant’s Brief at 28-29. Appellant emphasizes that “[t]his

was a cold case with no physical evidence” and that the Commonwealth relied

on “flimsy and questionable evidence” from Appellant’s co-conspirator. Id. at

29.   Appellant recites numerous reasons why Burnett’s testimony was

unworthy of belief. Id. at 29-30.


                                      - 27 -
J-S29028-20



       The Commonwealth responds that Appellant failed to demonstrate that

he asked trial counsel to file a post-sentence motion.7 Commonwealth’s Brief

at 19. Nevertheless, the Commonwealth notes that trial counsel did file a

post-sentence motion.           Id.    The Commonwealth further argues that

Appellant’s intended challenge to the weight of the evidence lacked arguable

merit because Appellant failed to acknowledge his own confession. Id. at 20-

21.

       A review of the record confirms that Appellant’s trial counsel filed a

timely post-sentence motion, which included claims that the verdict was

against the weight of the evidence based on inconsistencies in Burnett’s

testimony and his motives for testifying against Appellant.           See Post

Sentencing Motion for New Trial and/or Arrest of J., 12/28/09, at ¶ 2-3.

Therefore, the record belies Appellant’s claim that trial counsel was ineffective

for failing to challenge the weight of the evidence.8 Therefore, Appellant’s

claim must fail.




____________________________________________


7 We note that the Commonwealth and the PCRA court appear to construe
Appellant’s ineffectiveness claim as an attempt to have his post-sentence
motion rights reinstated. See Commonwealth’s Brief at 19; PCRA Ct. Op. at
7.

8 Because trial counsel filed a post-sentence motion challenging the weight of
the evidence, Appellant’s ineffectiveness claim is more properly directed to
direct appeal counsel’s failure to pursue a challenge to the weight of the
evidence on direct appeal. Appellant, however, did not develop a claim that
direct appeal counsel was ineffective. See Appellant’s Brief at 30.

                                          - 28 -
J-S29028-20



      In any event, we agree with the Commonwealth and the PCRA court

that Appellant’s underlying weight claim lacked arguable merit. Accordingly,

no relief is due.

      Appellant’s Sixth Issue Concerning Counsel’s Ineffectiveness
                for Failure to Meet and Provide Discovery

      Appellant next asserts that the PCRA court erred in dismissing his claim

that trial counsel did not meet with Appellant and “show [Appellant] the

discovery in his case” until three days before trial. Appellant’s Brief at 34.

Appellant acknowledges that he “arguably had the advice of counsel,” but

contends that “it is unreasonable for a homicide defendant to have only three

days in which to prepare himself for trial.” Id. at 35. Appellant states that

“[b]ecause this violation of [his] due process rights is plain on its face, a new

trial is warranted regardless of whether more time might have yielded a

different outcome . . . .” Id.

      The Commonwealth asserts that, aside from asserting that trial

counsel’s actions were “prima facie unreasonable[,]” Appellant “failed to

elaborate this claim in any meaningful fashion and never provided any offer

of proof to substantiate his claim.”      Commonwealth’s Brief at 25.        The

Commonwealth argues:

      [Appellant] identified no additional information he would have
      supplied had counsel met with him earlier, let alone anything
      satisfying the prejudice requirement for an ineffective assistance
      of counsel claim. Instead, [Appellant] suggests that this is a due
      process violation that warrants a new trial, without any showing
      of actual prejudice. [Appellant] cites no authority to support his
      argument, and indeed, such claims have been rejected by the
      Pennsylvania Supreme Court. Commonwealth v. Mason, 741

                                     - 29 -
J-S29028-20


        A.2d 708, 715, 716 (Pa. 1999), abrogated on other grounds (“it
        is well settled that, by itself, the amount of time an attorney
        spends consulting with his client before trial is not a legitimate
        basis for inferring the total extent of counsel’s pre-trial
        preparation, much less the adequacy of counsel’s preparation”).
        Contrary to [Appellant’s] argument, he was not exempt from
        establishing prejudice. He failed to do so, and therefore, the PCRA
        court properly denied this claim.

Id. at 26.

        Instantly, the record shows that Appellant’s trial counsel raised this

issue in a motion for continuance before jury selection. Appellant testified

that trial counsel “brought” the discovery material to him on the Saturday

before October 13, 2009, the Tuesday when jury selection started. See N.T.,

10/13/09, at 5. Appellant stated that he did not have a chance “to really look

it over” but that he was able to talk to trial counsel on the Saturday and

Monday before jury selection. Id. Appellant testified that there were “a lot

of things [he did not] understand” and that he did not know anything about

his own case. Id. at 6.

        The trial court denied the motion for continuance, after which the

Commonwealth stated that it had provided discovery to Appellant’s prior

counsel. Id. at 6-7. The matter thereafter proceeded to jury selection. Id.

at 7.

        In reviewing Appellant’s claim of ineffectiveness, the PCRA court

concluded:

        Appellant does not indicate any sort of prejudice that may have
        occurred due to the lack of time. Without showing of actual
        prejudice, a new trial cannot be ordered on the mere potential for


                                      - 30 -
J-S29028-20


      a different outcome. Commonwealth v. Harvey, 812 A.2d
      1190, 1196-97 [(Pa. 2002)].

      Therefore, this claim is without merit.

PCRA Ct. Op. at 8.

      Following our review, we agree with the Commonwealth’s assertion that

Appellant’s argument is underdeveloped. Aside from citing the due process

clause of the Fourteenth Amendment and parenthetically quoting Article I,

Section 9 of the Pennsylvania Constitution, Appellant cites no case law

discussing trial counsel’s inadequate consultation and the failure to provide

discovery materials in a timely fashion. Moreover, Appellant fails to provide

meaningful discussion of the record, nor is there support for his assertion that

trial counsel failed to meet with him prior to trial. In short, Appellant has

failed to develop a claim that that he is entitled to a new trial based on a

violation of his due process rights or actual prejudice. Cf. Commonwealth

v. Johnson, 51 A.3d 237, 243-46 (Pa. Super. 2012) (en banc) (rejecting a

PCRA petitioner’s arguments that he was entitled to presumptions of prejudice

based on an ineffective assistance counsel claim of inadequate consultation);

Commonwealth v. Brown, 145 A.3d 196, 207 (Pa. Super. 2016) (discussing

a claim regarding trial counsel’s failure to have any in-person consultation with

the PCRA petitioner).     Therefore, we are constrained to find Appellant’s

argument waived. See Pa.R.A.P. 2119(a); Kane, 10 A.3d at 331-32.




                                     - 31 -
J-S29028-20


        Appellant’s Seventh Issue Concerning Counsel’s Failure to
        Challenge Trial Court’s Ruling Denying Appellant’s Family
                        Presence during Voir Dire

      Appellant’s final claim of ineffectiveness arises out of the following

exchange that occurred before jury selection:

      [Appellant’s Trial Counsel]: I have family present in the
      courtroom. May they be able to sit in the courtroom during jury
      selection?

      THE COURT: Not during jury selection.

N.T., 10/13/09, at 7-8. Nothing in the record indicates that the trial court

issued a ruling closing jury selection to the public or otherwise explains why

Appellant’s trial counsel made the foregoing request. Moreover, Appellant’s

trial counsel did not object at the time of the trial court’s ruling, renew a

request for Appellant’s family to be present, or otherwise assert that

Appellant’s family had a right to be present for jury selection. .

      In his amended PCRA petition, Appellant asserted that trial and direct

appeal counsel were ineffective for failing to challenge the trial court’s refusal

of his request to have his family present during voir dire. See Am. PCRA Pet

at 31-33.   The PCRA court explained that it dismissed Appellant’s claims

because, “Exclusion of family members does not meet the Sixth Amendment

standard of deprivation.”     PCRA Ct. Op. at 8.       The PCRA court further

concluded that Appellant failed to demonstrate prejudice to sustain his claims

of ineffective assistance of counsel. Id.

      On appeal, Appellant essentially restates his claim that trial and direct

appeal counsel were ineffective for failing to challenge the exclusion of his

                                     - 32 -
J-S29028-20



family from jury selection.       Appellant’s Brief at 35.    As in the PCRA court,

Appellant conflates the two claims of trial counsel and direct appeal counsel’s

ineffectiveness.9     First, Appellant contends that direct appeal counsel was

ineffective for failing to challenge the trial court’s ruling. Id. at 38. Appellant

emphasizes that the improper exclusion of members of the public constitutes

“structural error” and could have been raised as such in Appellant’s direct

appeal without having to prove actual prejudice.             Id. at 37-38.   Second,

Appellant argues that “[t]o the extent that this error is not deemed preserved”

by trial counsel, “such failure is just another example of trial counsel’s

ineffectiveness.” Id. at 38. Appellant claims that “he should be afforded a

new trial, or at a minimum, reinstatement of his appellate rights nunc pro

tunc.” Id.

       The Commonwealth responds that the PCRA court properly denied

Appellant’s claim. Commonwealth’s Brief at 29. The Commonwealth claims

____________________________________________


9 A claim of ineffective assistance of direct appeal counsel requires a PCRA
petitioner to establish the general elements of arguable merit, a lack of
reasonable basis, and prejudice. See Commonwealth v. Blakeney, 108
A.3d 739, 749 (Pa. 2014). Our Supreme Court has noted:

       With regard to “reasonable basis” in the appellate context, “[i]t is
       well settled that appellate counsel is entitled, as a matter of
       strategy, to forego even meritorious issues in favor of issues he
       believes pose a greater likelihood of success.” To establish . . .
       prejudice in the appellate representation context, the petitioner
       must show that there is a reasonable probability that the outcome
       of the direct appeal proceeding would have been different but for
       counsel’s deficient performance.

Id. at 750 (citation omitted).

                                          - 33 -
J-S29028-20



that Appellant failed to establish the reasonable probability of a different

outcome at trial.   Id. at 27.    Citing several federal court decisions, the

Commonwealth also claims that Appellant failed to establish that the trial

court’s ruling “was so serious as to render his trial fundamentally unfair.” Id.

at 27-28.

      At the outset, it is helpful to review the United States Supreme Court

decision in Weaver v. Massachusetts, 137 S. Ct. 1899 (2017), as the PCRA

court, Appellant, and the Commonwealth cited that decision in support of their

respective positions. In Weaver, the trial court brought the entire pool of

potential jurors into a courtroom that could only seat some of the pool

members. Id. at 1906. Consequently, a court officer turned away members

of the public who were not part of the jury pool from being seated in the

courtroom, and the petitioner’s mother and her minister were excluded from

the courtroom. Id. Although the petitioner’s mother informed counsel that

she was turned away, counsel did not object with the trial court. Id. Following

his conviction, the petitioner asserted that his counsel was ineffective for

failing to object to the closure of the courtroom. Id. The state court denied

relief and the petitioner’s appeal. Id. at 1906-07. The United States Supreme

Court granted certiorari to resolve a disagreement regarding the proper

standard of prejudice for a structural error that was “neither preserved nor

raised on direct review but [was] raised later via a claim alleging ineffective

assistance of counsel.” Id. at 1907.




                                     - 34 -
J-S29028-20



     The Weaver Court held that when raising an ineffectiveness claim, a

petitioner must demonstrate prejudice.       Id. at 1911.     The High Court

reasoned:

     Despite its name, the term “structural error” carries with it no
     talismanic significance as a doctrinal matter. It means only that
     the government is not entitled to deprive the defendant of a new
     trial by showing that the error was “harmless beyond a reasonable
     doubt.” Thus, in the case of a structural error where there is an
     objection at trial and the issue is raised on direct appeal, the
     defendant generally is entitled to “automatic reversal” regardless
     of the error’s actual “effect on the outcome.”

     The question then becomes what showing is necessary when the
     defendant does not preserve a structural error on direct review
     but raises it later in the context of an ineffective-assistance-of-
     counsel claim.     To obtain relief on the basis of ineffective
     assistance of counsel, the defendant as a general rule bears the
     burden to meet two standards. First, the defendant must show
     deficient performance—that the attorney's error was “so serious
     that counsel was not functioning as the ‘counsel’ guaranteed the
     defendant by the Sixth Amendment.” Strickland v. Washington,
     466 U.S. 668, 687 . . . (1984). Second, the defendant must show
     that the attorney’s error “prejudiced the defense.”

     The prejudice showing is in most cases a necessary part of a
     Strickland claim. The reason is that a defendant has a right to
     effective representation, not a right to an attorney who performs
     his duties “mistake-free.” As a rule, therefore, a “violation of the
     Sixth Amendment right to effective representation is not
     ‘complete’ until the defendant is prejudiced.”

     That said, the concept of prejudice is defined in different ways
     depending on the context in which it appears. In the ordinary
     Strickland case, prejudice means “a reasonable probability that,
     but for counsel's unprofessional errors, the result of the
     proceeding would have been different.” But the Strickland Court
     cautioned that the prejudice inquiry is not meant to be applied in
     a “mechanical” fashion.




                                    - 35 -
J-S29028-20



Id. at 1910-11 (some citations omitted).10 The majority opinion in Weaver,

stated that it assumed the petitioner’s argument that prejudice in an

ineffectiveness claim could be demonstrated by a showing that the defendant’s

trial was “fundamentally unfair” was “the correct one.” Id. at 1911. However,

the majority opinion stated that the Court did not decide whether to recognize

a fundamentally unfair prejudice standard in addition to the “ordinary”

showing that the outcome at trial could have been different. Id.

       Instantly, Appellant’s trial counsel’s failure to object to the trial court’s

terse denial of his request to have family members present, did not preserve

Appellant’s constitutional challenge based on the open courts.            As noted

above, nothing in the record establishes that the trial court closed the

courtroom. While the trial court should have explained its decision to refuse

Appellant’s request, trial counsel’s failure to object essentially deprived the

trial court to cure its ruling at the first opportunity. Therefore, Appellant’s trial

counsel failed to preserve a challenge to the trial court’s exclusion of his family

members for direct appeal. See Pa.R.A.P. 302(a).

       Under these circumstances, we conclude that Appellant’s claim of direct

appeal counsel’s ineffectiveness must fail, as direct appeal counsel cannot be

held ineffective for failing to raise a waived claim. See Commonwealth v.

Spotz, 18 A.3d 244, 278, 281 (Pa. 2011); accord Weaver, 137 S. Ct. at

____________________________________________


10 This Court may apply federal precedent to the prejudice inquiry.
Commonwealth v. Pou, 201 A.3d 735, 740 n.2 (Pa. Super. 2018), appeal
denied, 208 A.3d 458 (Pa. 2019).

                                          - 36 -
J-S29028-20



1912 (explaining that one of the reasons for requiring proof of prejudice in a

claim of trial counsel’s ineffectiveness is that a contemporaneous objection

permits the trial court to open a courtroom or explain the reasons for closing

it, while a claim of trial counsel’s ineffectiveness deprives the trial court of the

ability to cure the violation). Accordingly, we next consider whether Appellant

established a claim of trial counsel’s ineffectiveness

      As Weaver holds, Appellant’s ineffectiveness claim required him to

show actual prejudice in terms of the outcome of trial or the fundamental

fairness of the trial. See Weaver, 127 S. Ct. at 1911. Appellant instead

focuses on “structural error” for the purposes of his claim of direct appeal

counsel’s   ineffectiveness    and    merely     asserts   that   trial   counsel’s

ineffectiveness resulted in a waiver of his direct appeal claim. As noted by the

PCRA court and the Commonwealth, Appellant fails to establish any actual

prejudice resulting from trial counsel’s ineffectiveness. Therefore, we agree

the PCRA court’s conclusion that Appellant’s claim of trial counsel’s

ineffectiveness failed to establish actual prejudice.

      For these reasons stated herein, we conclude that Appellant is not

entitled to relief, and we affirm the PCRA court’s decision dismissing

Appellant’s petition without a hearing.

      Order affirmed.




                                      - 37 -
J-S29028-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/21




                          - 38 -